 Case 3:20-cv-00037-GEC Document 22 Filed 11/13/20 Page 1 of 1 Pageid#: 103




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

JOSEPH DRAEGO,                                 )
                                               )      Civil Action No. 3:20CV00037
       Plaintiff,                              )
                                               )      FINAL ORDER
v.                                             )
                                               )      By: Hon. Glen E. Conrad
RASHALL M. BRACKNEY, et al.,                   )      Senior United States District Judge
                                               )
       Defendants.                             )



       For the reasons stated in the accompanying memorandum opinion, it is hereby

                                            ORDERED

as follows:

       1.      The defendants’ motions to dismiss (ECF Nos. 9 & 12) are GRANTED;

       2.      The complaint is dismissed without prejudice for lack of standing; and

       3.      This action shall be stricken from the court’s active docket.

       The Clerk is directed to send copies of this order and the accompanying memorandum

opinion to the plaintiff and all counsel of record.

                    13th day of November, 2020.
       DATED: This _____



                                               _______________________________
                                                 Senior United States District Judge
